DISMISS; Opinion Filed August 7, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01006-CV
                                      No. 05-14-01007-CV
                                      No. 05-14-01008-CV

                        IN RE EMANUAL DELEON FIELDS, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F01-54898-N; F01-54899-N; F01-54900-N

                             MEMORANDUM OPINION
                          Before Justices Moseley, Fillmore, and Evans
                                    Opinion by Justice Evans
       Relator filed this petition for writ of mandamus complaining that the trial court has failed

to address his complaint that the sentence he is serving is void because the judgment of

conviction improperly included a deadly weapon finding. The facts and issues are well-known

to the parties, so we do not recount them here. This Court does not have jurisdiction over

relator’s petition. The only proper means of collaterally attacking a final felony conviction is via

petition for writ of habeas corpus under article 11.07 of the code of criminal procedure. TEX.

CODE CRIM. PROC. ANN. art. 11.07 §5 (“After conviction the procedure outlined in this Act shall

be exclusive and any other proceeding shall be void and of no force and effect in discharging the

prisoner.”); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.

proceeding) (in granting writ of mandamus to vacate judgment of conviction, court of appeals

usurped the exclusive authority of court of criminal appeals to grant post-conviction relief).
“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the

convicting court and the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 717 (Tex.

App.—Houston [1st Dist.] 2001, orig. proceeding). The exclusive jurisdiction of the court of

criminal appeals to grant post-conviction relief extends to attempts to delete deadly weapon

findings. In re Weisinger, No. 12-11-00101-CR, 2011 WL 4549409, at *1 (Tex. App.—Tyler

Sept. 30, 2011, orig. proceeding). Accordingly, we DISMISS the petition for writ of mandamus

for want of jurisdiction.




                                                   / David Evans/
                                                   DAVID EVANS
                                                   JUSTICE

141006F.P05




                                             –2–